DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 10 June 2022.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “useful” in independent claims 1, 15, and 18 is a relative term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1, 15, and 18 recite “calculating a plurality of useful positions for the second element within the 3D coordinate system based on clearance data”, or similar, but fail to explicitly disclose the particulars of such a calculation.  The specification fails to provide adequate guidance.  As a result, usage of the relative term “useful” renders the claims indefinite.  Claims 2-14, 16, 17, 19, and 20 fail to cure the deficiencies of claims 1, 15, and 18, and as a result are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (US Publication 2015/0332508 A1) in view of Needham et al. (US Publication 2018/0096528 A1, hereinafter Needham).

	Regarding claim 1, Jovanovic discloses a computer-implemented method for adding an element to a computer-aided design drawing on a computer-aided design system having a computer display (Jovanovic discloses representing virtual 3D objects in a “real environment”, for use in several applications including industrial planning and industrial equipment placement, as well as design applications.  See ¶ 0040), comprising: 
providing a CAD drawing referenced to a 3D coordinate system, the CAD drawing including a first element representing a first physical object of a capital project, and having associated first data describing physical dimensions of the first physical object (3D objects are used to design and model the real environment, and when selected and placed are displayed in the environment.  See Fig. 3E, for example, which includes representations of drawer 328 and medical display 362 resident in the environment as a user attempts to place magnetic resonance imager 360.  The objects have size and orientation components describing their physical dimensions.  See ¶ 0070.  Jovanovic discloses industrial planning applications, analogous to the claimed “capital project”);
receiving operator input indicating a second element to be added to the CAD drawing, the second element representing a second physical object of the capital project, and having associated second data describing physical dimensions of the second physical object (a user may select an object from a menu to place in the environment, the second object having a physical size and orientation represented on the display.  See ¶ 0096);
receiving clearance data describing a minimum distance to be maintained, in the completed capital project, from the first physical object (a spatial requirement or minimum clearance may be associated with each object, and represented on the display along with the object to be placed.  Jovanovic discloses at ¶ 0028 that objects in an environment may be arranged “such that a minimum clearance surrounding each object is maintained”.  See ¶ 0027, 0028 and 0096);
displaying the CAD drawing on the computer display (see Fig. 3E);
calculating a plurality of useful positions for the second elements within the 3D coordinate system based on the clearance data (object projections may be used to “move, adjust, and align the 3D object in the 2D environment according to the user’s preference, relative to other objects in the 2D environment”, at ¶ 0037.  The ability to move, adjust and align objects necessitates the calculation of a plurality of “useful” positions for the selected object); and
automatically generating and displaying, over the CAD drawing on the computer display, a set of visible indicators, wherein:
each visible indicator of the set of visible indicators does not represent a physical object of the capital project (a spatial requirement for a selected object is represented visually on the display, such that a user may position the selected object in accordance with the spatial requirement.  See ¶ 0072 and 0096).
Jovanovic fails to explicitly disclose each visible indicator of the set of visible indicators is selectable and corresponds to one of the plurality of useful positions for the second element;
receiving, from an operator of the CAD system, a command selecting a first visible indicator of the set of visible indicators, the first visible indicator corresponding to a first potential position of the plurality of useful positions; and
placing the second element at the first potential position in response to receiving the command selecting the first visible indicator.
Needham discloses systems and methods for placing CAD models of objects into a virtual space, similar to Jovanovic.  Furthermore, Needham discloses a set of visible indicators corresponding to useful positions for a selected object (see Fig. 5, wherein additional visual information may be presented to a user representative of candidate locations for an object model.  See ¶ 0024).  While Needham does not explicitly disclose selection of the first visible indicator, selection of the location represented by the visible indicator “based on an interaction with a user”, as in ¶ 0020, is functionally analogous to the selection of the indicator itself, and would have been obvious to implement as the applying of a known technique to a known device ready for improvement to yield predictable results.  Subsequent to the selection of the location, the object is placed, and may be done so with respect to constraints such as object clearances.  See ¶ 0038-0039.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the object placement of Jovanovic to include the selectable visual indicators of Needham.  One would have been motivated to make such a combination for the advantage of providing a precise object placement.  See Needham, ¶ 0002.

Regarding claim 2, Jovanovic discloses automatically placing the second element into the CAD drawing according to the operator’s selection (spatial requirement indicators are utilized to aid in the placement of objects based on operator selection, at ¶ 0072).

Regarding claim 3, Jovanovic discloses receiving, from the operator, operator input indicating a reference point of the first element (the user may select a visual object reference point to aid in the alignment and placement of a further object in the environment.  See ¶ 0071, where a crosshair indicating a center marking on a rug is selected so that a user may place a table in a central position over the rug).

Regarding claim 4, Jovanovic discloses wherein displaying, on the computer display, the CAD drawing and the set of visible indicators, comprises: automatically generating the set of visible indicators based on the reference point, the first data, the second data, and the distance data (as seen in Fig. 3D, use of the reference point as a central position for alignment and placement also results in display of the spatial requirement floor projection 346.  See ¶ 0075).

Regarding claim 5, Jovanovic discloses wherein receiving operator input indicating the reference point of the first element comprises: obtaining a position of a mouse pointer within the 3D coordinate system (the captured pointer position), the pointer position indicating a center point of the first element (the selected reference point may be a crosshairs indicating a central position of an object, at ¶ 0071).

	Regarding claim 8, Jovanovic discloses wherein displaying, over the CAD drawing on the computer display, the set of visible indicators comprises displaying at least two visible indicators simultaneously (the spatial requirement indicators are comprised of a plurality of points on the display.  See Fig. 3E).

	Regarding claim 9, Jovanovic discloses wherein displaying, over the CAD drawing on the computer display, the set of visible indicators comprises displaying at least two visible indicators sequentially, in response to third operator input (visible indicators may be displayed in response to the selection of an object for placement in an environment [i.e., first input], and any subsequent repositioning of the object in the environment prior to placement [i.e., second, third, fourth inputs, etc.].  See ¶ 0082 and 0099).

	Regarding claim 10, Jovanovic discloses wherein the first element represents a room surface comprising one of a wall, a floor, or a ceiling, and 
calculating the plurality of useful positions includes calculating the plurality of useful positions relative to the room surface to facilitate routing a first portion of the second element toward the room surface in a first direction, and routing a second portion of the second element in a second direction, different from the first direction, while maintaining the minimum distance between the first physical object and the second physical object when construction of the first physical object and the second physical object in the capital project is complete (Jovanovic discloses wherein environment surfaces such as walls, floors, or ceilings are created as objects in the virtual environment, and wherein objects may be placed in the environment with specific relative alignment, at ¶ 0085.  It follows that a three-dimensional object has multiple “portions” [i.e., sides] that are thus aligned in differing directions [one side aligned parallel to a wall, another orthogonal to the wall], based on the relative alignment). 

	Regarding claim 11, Jovanovic discloses wherein the second direction is parallel to the room surface (see Fig. 3D, for example, where at least the bottom and top faces of the rug and table to be placed are parallel to the floor).

	Regarding claim 12, Jovanovic discloses wherein receiving clearance data comprises receiving clearance data from a memory accessible from the CAD system (metadata describing the spatial requirement of an object may be received and utilized by the design system.  Inherently, this data must be accessed from a memory accessible by the design system.  See ¶ 0096).

	Regarding claim 13, Jovanovic discloses wherein receiving clearance data comprises receiving clearance data from the operator via a user interface of the CAD system (the user may choose to place objects in the environment at a preferred distance, by virtue of the placement procedure.  A user determination that an object requires more than the metadata-provided minimum clearance amounts to the system receiving clearance data from the operator via a user interface.  See ¶ 0027).

	Regarding claim 14, Jovanovic discloses wherein clearance data from the operator overrides clearance data from a memory accessible from the CAD system (a user determination that the minimum distance provided by the visual indicators is not sufficient, and expanding said minimum distance through operation of the graphical user interface, amounts to an overriding of the accessed clearance data.  See ¶ 0027).

Claims 15 and 18 recite limitations commensurate in scope with those of claim 1, and as a result are rejected under similar rationale.

Claims 16 and 19 recite limitations commensurate in scope with those of claim 10, and as such are rejected under similar rationale.

Claims 17 and 20 recite limitations commensurate in scope with those of claim 13, and as such are rejected under similar rationale.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic, in view of Needham and Nakadaira et al. (US Publication 2008/0225007 A1), hereinafter Nakadaira.

Regarding claim 6, Jovanovic and Needham disclose the method of claim 5.  Needham discloses selection of a desired object location via user interaction with a visible indicator, supra.  Jovanovic and Needham fail to disclose such further comprising: freezing the mouse pointer on the display at the captured pointer position; and wherein receiving, from the operator of the CAD system, the command selecting the first visible indicator comprises receiving the command via a second input device of the CAD system, said second input device being distinct from the mouse.
Nakadaira discloses systems and methods for manipulating a graphical user interface in a three-dimensional environment, similar to Jovanovic.  Furthermore, Nakadaira discloses wherein inputs for system control may include receiving a first mouse operation followed by the pushing of a specific key on a keyboard.  See ¶ 0741.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the three-dimensional design system of Jovanovic and Needham to include the combination inputs of Nakadaira.  One would have been motivated to make such a combination for the advantage of improved selection of objects in a three-dimensional space.  See Nakadaira, ¶ 0001.

Regarding claim 7, Nakadaira discloses wherein said second input device comprises one of: 
a keyboard; 
a trackball; 
a touch pad; 
a joystick; or 
a track pad (Nakadaira discloses at least the use of a keyboard in combination with a mouse, at ¶ 0741).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145